DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed on 6/1/2021 has been considered.  

Response to Amendment
This office action has been changed in response to the amendment filed on 9/13/2021.  
Claims 1, 3, 6, 7, 16 and 18-20 have been amended.  

Response to Arguments





Applicant’s arguments with respect to the claims have been considered but are moot because arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103






The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  1, 3, 6, 16, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s Admitted Prior Art (hereinafter, AAPA) in view of Johansson (US-2012/0208503).
	Regarding claim 1, the AAPA teaches a method for management based minimization of drive test (MDT) performed by a first base station (Pages 1-2 [0005], Page 2 [0010-0011] and Page 3 [0019]), the method comprising:
receiving, from the second base station, a handover request message for the UE including an MDT PLMN, (Pages 3-4 [0019] “For the management based MDT, when the UE performs the X2 handover, the source eNB sends the user consent information to the target eNB”)
	receiving, from an element management (EM), a request message for a trace activation, the request message including area information for management based MDT, 
	determining the UE to perform an MDT measurement based on the area information (Page 2 [0010]) and the MDT PLMN (Page 2 [0011]), wherein user consent information of the UE for the MDT measurement is identified based on the MDT PLMN included in the handover request message received from the second base station; (Pages 3-4 [0019]) 
transmitting to the UE, configuration information for the MDT measurement; (Page 2 [0011] “After the UE is selected, the eNB assigns Trace Recoding Session Reference (TRSR) for the UE, and sends the MDT configuration information to the UE. The configuration information includes the location selection condition, the report mechanism configuration, TR, TRSR, the identity of the IP address of the TCE”)
	receiving, from the UE, an MDT report according to the configuration information for the MDT measurement; (Pages 2-3 [0012]) and
	transmitting, to a core network entity, a cell traffic trace message, the cell traffic trace message including the TCE IP address, the information on the TR, and information 
	The AAPA differs from the claimed invention by not explicitly reciting in case that a user equipment performs an inter-public land mobile network (PLMN) handover from a second base station of a source PLMN to the first base station of a target PLMN and an identity of the target PLMN is included in an MDT PLMN list wherein the MDT PLMN list indicates a list of PLMNs allowed for the management based MDT and includes one or more PLMN identities.
In an analogous art, Johansson teaches a method for a management based minimization of drive test (MDT) (Abstract and Page 4 [0038]), performed by a first base station (Fig. 2 [211] and Page 4 [0039] “When UE 451 establishes or has established data signaling connection with its serving eNB in UTRAN 452”), the method comprising:
	in case that a user equipment (Fig. 4B [451]) performs an inter-public land mobile network (PLMN) handover from a second base station of a source PLMN to the first base station of a target PLMN (Page 4 [0039] “A typical such case would be handover or relocation of a UE from a RAN node that is not MDT capable to a RAN node that is MDT capable, e.g. an inter-RAT or inter-network handover”) and an identity of the target PLMN is included in an MDT PLMN list (Page 4 [0039] “MDT user consent would additionally need to be…piggybacked in hand-over messaging” with the user consent being Page 5 [0041] “a list of PLMN IDs for which the user consent information is applicable”), wherein the MDT PLMN list indicates a list of PLMNs allowed for the management based MDT and includes one or more PLMN identities; (Page 5 [0041] “a list of PLMN IDs for which the user consent information is applicable”),

	receiving, from the UE, an MDT report according to the configuration information for the MDT measurement. (Fig. 4A [423])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of the AAPA after modifying it to incorporate the ability to send a MDT PLMN list which indicates of list of PLMNs allowed for the management based MDT when performing inter-network handovers of Johansson since an inter-network handover can result in an instance when a RAN node is not MDT capable or consent has not been given by the user, but by piggy-backing the consent information with the handover message would result in fewer overhead messages, increasing system performance.  (Johansson Pages 4-5 [0039-0041])  note: MPEP 2143 (I)(B) is an applicable rationale as well.
Regarding claim 3, AAPA in view of Johansson teaches wherein, in case that the UE is not located in an area according to the area information, the UE is not determined to perform the MDT measurement.  (AAPA Page 2 [0011] and Johansson Page 5 [0041])
Regarding claim 6, AAPA in view of Johansson teaches wherein the information on the TR and the information on the TRSR are transmitted to a TCE corresponding to the TCE IP address.  (AAPA Page 3 [0013-0015])
Regarding claim 16, the limitations of claims 16 are rejected as being the same reasons set forth above in claim 1.  
Regarding claims 18-19, the limitations of claims 18-19 are rejected as being the same reasons set forth above in claims 3 and 6.  
Claims 7 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AAPA in view of Johansson as applied to claims 1 and 16 above, and further in view of Andrianov et al. (US-2014/0052871 hereinafter, Andrianov).
Regarding claims 7 and 20, AAPA in view of Johansson teaches the limitations of claims 1 and 16 above, but differs from the claimed invention by not explicitly reciting receiving, by the base station from the UE, an indicator indicating that the UE stores an MDT record; and
	transmitting, by the base station to the UE, a second message requesting the UE to transmit the stored MDT record. 
In an analogous art, Andrianov teaches methods and systems for managing data privacy for MDT collection (Abstract) that includes receiving, by the base station from the UE, an indicator indicating that the UE stores an MDT record; (Andrianov Fig. 6 [604] and Page 5 [0079]) and
	transmitting, by the base station to the UE, a second message requesting the UE to transmit the stored MDT record.  (Andrianov Fig. 6 [608], Page 5 [0079] and Page 7 [0096])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of AAPA in view of Johansson after modifying it to incorporate the ability to receive a notice of stored measurement logs and to request them of Andrianov since MDT needs to support both real-time measurements and non-real-time measurements (AAPA Page 1 [0004]) and a method for notification/retrieval is simply outside the scope of the AAPA in view of Johansson, but known in the prior art.  One of ordinary skill in the art would have been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/Matthew C Sams/           Primary Examiner, Art Unit 2646